THE   AYITOBNEY         GENERAL
                     OF   TEXAS




                                                   June 12,    1939


Honorable E. H.. Thronton, Jr.
Charimsn Appropriations Committee
House of Representatives
Austin, Texas

Dear Sir:              Opinion No. O-941
                       Re: Authority of Legislature
                            to m*e appropriation to
                            rdbuild a school buid-
                            ing destroyed by a storm.

          We are in receipt of your letter of June.7, 1939,
wherein you advise ,that the school building belonging to
the Clyde Independent School District was destroyed Fna~
storm which visited that cbs@unbt$p:;&mecmonth,g.ago.>'-
                                                       You
request our opinion as to whether or not the egislature
has the authority to make an appropriation out of the
general revenue fund of this State to erect a school
building in lieu of the one thus destroyed, and to equip
the sam&.

          Article 3, Section 56, of the State Constitution
provides that "the Legislature shall not, except as other-
wise provided in this Constitution, pass any local or
special law, authorizing. . .the building or repairing
of school houses, and the raising~of money for such pur-
poses."

          Article 3, Section 51, Constitution of Texas pro-
vides that "The Legislature shall have no power to make
any grant or authorize the making of any grant of,public
money to sng individual, association of individuals, munici-
pal or other corporations whatsoever,, . .; provided that
the hegislature may reduce the tax rate herein levied, and
provided further that the provisions of this section shall
not be construed so as to prevent the grant of aid in cases
of public calamity."
Honorable E. PI. Thornton, Jr., June 12, 1939 Page 2          o-941



          For the purposes of this opinion it may be con-
ceded that Section 56 of Article 3 of the Constitution
would ordinarily prevent the Legislature from making sn
appropriation for the purposeof   building a school house.
Said Section 56 expressly provides for exceptions other-
wise provided in the Constitution and in our opinion a
case of public calamity wit'nin the terms of Section 51
would constitute such sn exception.

          As construed by our courts Section 51 does not
prevent the Legislature from making a grant of public
money to a municipal corporation where the grant is for
the purpose of discharging a state obligation. city of
Arsnsas Pass v. Reeling, 247 9. W. 818; Bexar County v.
Linden, 220 9. $'. 761; Road District No. 4 Shelby County
v. Allred, 68 S W. (2) 164.    That construction has not
been made to depend upon the happening of a public calam-
ity. If a public calamity should be of such proportions
as to affect the State as a whole, the granting of relief
from the same would be a State purpose and we would have
no need to call upon the exception contained in said Sec.
51. To give meaning to such exception, therefore, we are
ccnstrained to hold that a grant of public money may be
made in a case of public calamity although such calamity
may not be of such proportions as to have a direct effect
upon the State as a whole.

          In our opinion, the Legislature has the author-
ity to make the appropriation under consideration, if the
storm was of such severity as to impair taxable values in
the,cornmunity and the ability of the tax-payers to pay
their taxes, and the %gislature   finds that it constitutes
a public calamity.

                             Yours very truly

                       ATTORNEY GENERAL OF TEXAS

                       BY          Glenn R. Lewis
                                        Assistant

GRL-MR/pam
APPROVED
GERALD C. MANN
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE
BY BWB, CHAIRMAN